 OWENS-CORNING FIBERGLAS609Owens-Corning Fiberglas CorporationandInsulationProductionWorkers Local Union No.1.Case17--CA-128435 January 1987DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND STEPHENSOn 29 May 1986 Administrative Law Judge Ber-nardRies issuedthe attached decision. The Re-spondent filed exceptions and a supporting brief,and the General -Counsel filed an answering brief,cross-exceptions, and a memorandum supportingher cross-exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings, andconclusions' and to adopt the recommended Orderas modified.Like the judge, and unlike our dissenting col-league,we find that the employee purchase pro-gram in this case isa benefit that accrued to em-ployees out of their employment relationship withthe Respondent, and thus is clearly a mandatorysubject of bargaining. Such programs` have beenheld to be mandatory subjects of bargaining in thepast.SeeMaster Slack,230,NLRB 1054, 1055(1977), enfd. 618 F.2d 6 (6th Cir. 1980) (layawaypurchase program in employer's outlet store). SeealsoCentral Illinois Public Service Co.,139 NLRB1407, 1415 (1962), enfd. 324 F.2d 916 (7th Cir.1963);Gulf Refining & Marketing Co.,238 NLRB129, 132 (1978). Moreover, the employee purchaseprogram here had, been in effect for more than 20years and apparently was of significant economicbenefit to participating employees. Consequently,our colleague's reliance onBenchmark Industries,270 NLRB 22 (1984), is misplaced. That case in-volved token "gifts" of holiday lunches or dinners1In affirmingthe judge's conclusionthat the Respondent violated Sec.8(aX5), wedo not imply that an employer may not lawfully fully developa plan for a change, inworking conditions beforeannouncingto the unionits intentionto implementthatplan. If such an announcement is made suf-ficientlyin advance of implementationto providetime for meaningfulbargainingand the unionfailsto request bargaining, the employer maylawfullyimplementthe plan. Thegravamen ofthe Respondent's offensehere wasthat,according to testimonycredited by the judge,the manage-ment representatives who announcedthe plan tounion representatives onAugust 6 alsomade statements indicatingthat nothing could be doneabout theplan.We furthernotethe absence of evidence showing thatthose management representativeslacked authority to communicate theintent ofthe Respondent's headquarters regardingimplementation of theplan or thatthe union representativesshouldreasonablyhave believedthat the management representatives were not knowledgeable spokesmen.and 5-pound hams; the latter had been given to em-ployees for only 3 years.Our colleaguealso appearsto confuse the issueof whether the employee purchase program was amandatory subject ofbargainingwith the questionof whether the Union waived its statutory right tobargain over the terms of the program by its prioractions.Again, we agree with the judge that nosuch waiverwas made.The Board will not lightlyinfer waivers of statutory rights.See, e.g.,RockwellInternational Corp.,260 NLRB 1346, 1347 (1982).Where, as here, the terms of an employee purchaseprogram were never discussed during contract ne-gotiations,we will not infer a waiver by the Unionof its right to bargain over proposed, changes inthat program.Rockwell,supra-2Nor does the factthat the Respondent previously changed the termsof the program without bargaining preclude theUnion from effectivelydemandingto bargain overthe most recent change. A union's, acquiescence inpreviousunilateralchanges does not operate as awaiver of its right to, bargain over such changes forall time.Ciba-Geigy Pharmaceuticals Division,264NLRB 1013, 1017 (1982), enfd. 722 F.2d 1120 (3dCir. 1983);NLRB v Miller Brewing Co.,408 F,2d12 (9th Cir. 1969);Rockwell International Corp.,supra at fn. 6.3Having found that the Respondent violated Sec-tion 8(a)(5) and (1) of the Act by modifying its em-ployee purchase plan without giving the Union anopportunity to bargain, the judge correctly orderedthe Respondent,to reinstitute the purchase plan thatwas ineffectuntil12 August 1985. However, weagree with the Respondent and the General Coun-sel that it was improper for the judge to order thatthat plan bekept in effect for 6 monthsbefore theRespondent could even bargain with the Unionoverimplementingits proposed new program.4 Byissuingsuch an order the Board would, in effect,be imposing a substantive contract term on the par-ties,rather than simply enforcing the requirementz The Board stated(260 NLRB at 1347):Where, as here, an employer relies on a purported waiver to estab-lish its freedom unilaterally to change terms and conditions of em-ployment not contained in the contract, the matterat issue musthave beenfully discussed and consciously explored during negotiationsand the union must have consciously yielded or clearly and unmistak-ably waived its interest in the matter[Emphasis added ]sWe are at a loss to understand our dissenting colleague's attempt toportray the Board as some sort of officious intermeddler,interfering gra-tuitously with the smooth functioning of the employee purchase programat issue here.The Board is not attempting(to use his own analogy) toforce theRespondent and the Union tochangethe "boundary markers onwhich [they]have long relied"Rather, the Board is acting at the requestof one of the "local inhabitants"to require'the other toobservethe"boundary marker"that it unilaterally changed,to the detriment of itsneighbor,and in violation of the law that the Board is entrusted to en-force.4The judge thought that bargaining would"amount to no more than acharade unless the former program was reinstituted for 6 months.282 NLRB No., 85 610DECISIONSOF NATIONAL LABOR RELATIONS BOARDto bargain in good faith.The Board is not empow-ered to issue such an order.H. K. Porter Co. v.NLRB,397 U.S. 99 (1970).Accordingly,we shallmodify the recommended remedy and Order toeliminate the requirement that the former purchaseplan remain in place for 6 months after being rein-stituted.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge asmodified below and orders that the Re-spondent,Owens-Corning Fiberglas Corporation,Toledo, Ohio,itsofficers,agents, successors, andassigns, shall take the action.,set forth in the Orderas modified.1.Substitute the following for paragraph 2(a)."(a) 'Reinstitute for, the benefit of its employeesrepresented by the Union the employee purchaseprogram in existence until 12 August 1985, andmake whole, the union-represented employees forany losses suffered by them, in the manner set forthin the section entitled `The Remedy."'2. Substitute the following for paragraph 2(b)."(b) Bargain in good faithwith the Union, as theexclusive bargaining representativeof theRespond-ent's employees in the appropriate unit, concerningany proposed modifications in the reinstituted em-ployee purchase plan."3.Substitute the attached notice for that of theadministrative law judge.CHAIRMAN DoTsoN,dissenting.I do notagreewith my colleagues' adoption of,the judge's fording that the Respondent's employeepurchase plan was a mandatory subject of bargain-ing and that, therefore, the Respondent violatedSection 8(a)(5) by unilaterally altering the plan'sterms.The Respondent has maintained an employeepurchase plan for more than 20 years whereby em-ployees could purchase items manufactured by theRespondent at a discount.Prior to 1977,the itemswere sold through a store operated by the Re-spondent, In 1977, however, the store was closedand the sale of all items except insulation was dis-continued. The Respondent, did not bargain withthe Union over these changes. Since then the planhas continued to be administered entirely by theRespondent. On 6 August 1985 the Respondent in-formed the Union that changes in the terms of theemployee purchase plan would be implemented on12 August. The effect of these changes was to in-crease,the number and variety of items that couldbe purchased under the plan, but the new rebatewould besmallerthan the earlier discount andtherewould be a limit on how much insulationcould be purchased.Unlike the majority, I do not believe that the Re-spondent'semployee purchase plan constitutedterms and conditions of employment subject to thebargaining requirement.It is more analogous to anemployer's grant of gifts to employees that theBoard has found not to be a mandatory subject ofbargaining.'Although the plan has been in exist-ence for many years, the Respondent has exercisedexclusive control over its operation, including theitemsoffered for sale, the way in whichsales arehandled, and the price of theitems sold.The pro-gram also was available to all employees regardlessof their performance, seniority, or any employ-ment-related factor. Further, although the plan hasbeen in existence since at least 1962, it has neverbeen formally discussed in negotiations and has notbeen referred to in any of the collective-bargainingagreements.The Respondent also did not bargainwith the Union prior to the 1977 closing of thestore and limitation of purchases on insulation. Thissilence on the part of the Union for such a longperiod of time indicates an acknowledgement thatthe employee purchase plan was not a bargainablematter.2 Consequently, I do not consider the planto be within the scope of the Respondent's bargain-ing obligation. Nor do I consider the Board's intru-sion, after nearly a generation of mutual under-standing between these parties about the status ofthe employee purchase plan, a felicitous action.Like the visiting surveyor who finds the boundarymarkers on which the local inhabitants have longrelied suddenly to be misplaced, our handling ofthese parties' affairs is simply disruptive. Accord-ingly, I would find that the Respondent did notviolate Section 8(a)(5) and (1) by unilaterally alter-ing the terms of the employee purchase plan.'Benchmark Industries,270 NLRB 22(1984).8Arbitrators have found in analogous situations that one party's con-tinued failure to object to the other party's interpretation of a contractconstituted acceptance of such interpretation so as to in effect make itmutual.Elkouri and Elkouri,How Arbitration Work; 406,407 (1978).APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of theUnited States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice. OWENS-CORNING FIBERGLASWE WILL NOT fail to bargain collectively ingood faith with Insulation ProductionWorkersLocal No.1as the exclusive representative of ouremployees in the appropriate unit about substantialchanges in the employee purchase program.WE WILL NOTin any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteedyou by Section 7 ofthe Act.WE WILL reinstitute at the Fairfax plant inKansasCity, for the benefit of our employees rep-resentedby the Union, the employee purchase pro-gram in effect until 12 August 1985.WE WILL bargain in good faith with the Union,as the exclusive bargaining representative of ouremployees in the appropriate unit,concerning anyproposed modification in the reinstituted employeepurchase plan.WE WILL make whole,with interest,our union-represented employees for any losses suffered bythem since 12 August 1985 as a result of being re-quired to purchase insulation under the new pro-gram instead of the old one,with interest as set outin the Order of the Board.OWENS-CORNING FIBERGLAS CORPO-RATIONJulie Hughes,Esq.,for the General Counsel.Stanley E. Craven,Esq. (Spencer,Fane,Britt & Browne),of KansasCity,Missouri, for the Respondent.Dan Messer,of KansasCity,Kansas, for the ChargingParty.DECISIONBERNARD RIEs,Administrative Law Judge. This casewas tried in KansasCity,Kansas, on3April 1986. Thecomplaint alleges a single violationof Section8(a)(5) oftheAct, specifically, thatRespondentOwens-ComingFiberglasCorporation acted unlawfullywhen, about 12August1985, it unilaterally changed an existing programfor employeediscount purchases of its manufacturedgoods.Briefs have beenfiled by theGeneral Counsel and Re-spondent.My consideration of the record' and the briefsleadsme to thefollowing conclusions.I.BACKGROUNDRespondent produces wool fibrous glass products atthe KansasCity,Kansas facility involved here,where itemploys, inter alia, some 700-800 production and mainte-nance workers.2Accordingto the complaint and the1Certain errors in the transcript have been noted and corrected.2This facility is known as the Fairfaxplant.Respondent also operatesnearby a North Kansas City plant, which is not part of the Fairfax bar-gaining unit,and also some other unrelated small proximate facilities.611answer,at all times material, "theGreaterKansas CityBuilding andConstruction Trades Counciland certain ofitsaffiliatedLocals,including[InsulationProductionWorkers Local Union No.1, the ChargingParty here],have jointly been thedesignated exclusive collective-bar-gaining representativeof theUnit" of production andmaintenance workers and have been recognized as suchby Respondent,as embodied in successivecollective-bar-gaining agreements,the most recentcoveringthe period16 April 1984 to 16 April 1987.The relationship has ex-isted sincearound 1947.Althoughthe bargaining agreementshave never re-ferred to thematter,3 over the years Respondent hasmaintained at the Fairfax plant a program allowing em-ployeesto purchase at a discount items manufactured byRespondent. For some period of time, ending perhaps in1977, asmall room in the plantwas devotedto the dis-count sale of mostly insulationproductsas well as a vari-ety ofRespondent-made items such as glasses,bows andarrows, "ellipticalpool tables,"4 etc.When the"store"was discontinued,arrangementsweremade for the saleto employeesof insulationproducts only through thepersonneloffice at (according to thepleadings)Respond-ent's cost plus 5 percent.To make apurchase, an em-ployee wouldinform the personnelsecretaryof the em-ployee's requirements;after shehad writtenan order, theemployeewould payher and takethe receipt to thewarehouse gate topick up the order.An "intra-Company"memorandum,dated 30 July1985 and received in KansasCity, accordingto Person-nelManager Browne, on5August, fromthe manager ofRespondent'sadministrative services section located atRespondent's nationalheadquarters in Toledo, Ohio, an-nounced to"AllOwens-CorningManagers"that "[a]new EmployeePurchase Program(EPP) forcompanyproductsbeginsAugust12." It went on to state that Re-spondent's active and retired employees"will be reim-bursed20 percent of thenet productpurchase price ofOwens-Corningbathing fixtures,residential building in-sulation,and ceiling panels," and"10 percentof the netproductpurchaseprice of Owens-Comingshingles, rollroofing,and EnergyShield Rfoam sheathing."6The memorandumthen described how the new pro-gramwouldoperate:employees wouldbuy qualifyingproducts from local retailoutlets, fillout and send toToledo, together with his orher sales receipt,two copiesof a printedthree-copy "EmployeePurchase Program(EPP) ReimbursementApplication,"and thereafter re-ceivehis orher reimbursement.The rebateform listsother restrictionson the reim-bursable purchaseof products:e.g.,an employee canonly make sucha purchase of insulationonce every 4years,and canbuy only 2000square feet each time.8Not, according to Personnel Manager William Browne,have the ne-gotiations ever formally addressed the subject since he arrived in 1962.* Presumably accompanied by the "twisted cue" and"elliptical billiardballs" fantasized by Sir W S.Gilbert as a punishment befitting the crimeof "billard[sic] sharp"in "The Mikado."SRequests for rebates for the latter product"must be approved by theEPP Administrator in Toledo, OH, prior to purchase." 612DECISIONSOF NATIONAL LABOR RELATIONS BOARDThere are similar restrictions on fourof the five otherproducts that come under the program.The 30 July memorandumto "All Owens-CorningManagers"also set out in some detail the manner inwhich the program would be publicized to managers, su-pervisors,retirees,and Toledo employees(materials, in-cluding reimbursement applications,would be distributedto the managers and supervisors responsiblefor the pro-grams in their local area"during the week of August 5";Toledo employees would receive an application and aflyerby"desk-to-desk"distributionon August 12;"[r]etireeswill be informed of the program through anarticle in the August issue ofDialog";articleswould alsoappear in the"August 9"issue ofTowerNewsand inAugust and September plant publications),but apparent-ly left to the discretion of local plant managers themethod and timing of the announcement to active em-ployees.6Business Agent Dan Messer, thehighest ranking offi-cer of Local 1, was first told about the new program at aquarterly"communications"meeting on the morning of6August,when Personnel Manager Browne read toMesser and a representativeof anotherunion the con-tents of the 30 July memo.Messer asked Plant ManagerJim Hansen"why we are having a change like this," andfurther stated that he "did not feel that our memberswould like this kind of change,"Browne said that he hadheard at a personnel managers conferencea year beforethat the new program was being considered because ofcomplaints from retailers in Respondent's plant areas ofprice competition from Respondent resultingfrom thecurrent program.Hansen saidthat "theyweren't doingaway with the employee purchase plan, thatthey werealtering it and, while you would not get as large a dis-count on the building insulation, that you would have alarger variety of products to choosefrom." A"lengthydiscussion ensued,"which,boiled down, consisted of theUnion, "protest[ing] that we didn't like it"and manage-ment sayingthatthe program was "sent tothem fromabove,meaning Toledo,and that there was really noth-ing that couldbe done."On eitherG or 7 August,the personnel departmentposted notices statingthat "[e]ffective August12, 1985,Owens-Corning will introduce an employee purchaseprogram coveringOCF manufactured products." Thenotices,announced that7 August would be thelast daythat items could be purchased through the personneloffice;on 8 August,however, thenotices were amendedto reflect that the existing program would be extendedthrough 12 August.Browne testifiedthatthe extensionwas granted because"we had enough of a run on pur-chases that we feltthatitwas only fair to give them acouple of extra days."By letter dated 15 August,Messer wrote to ManagerHansen to make a "somewhat belated response" to threeof the issues discussed at the 6 August meeting. He firstbroached the "unilateral decision"to discontinue"insula-tion sales to employees on a direct basis," a longstandingpractice'thatthe Union considered a "negotiable bene-6operates some 71 plants throughout the country and em-ploys altogether about 25,000 employees.fit."Messer went on: "We would like to meet with theappropriate-Corporate officials to discuss the future ofthis issuebeforeproceeding in any other direction," andhe briefly stated sources of his dissatisfaction with thenew program-the higher cost to employees for insula-tion and the "cumbersome reimbursement procedure."Hansen's26August reply,while "agree[ing]"withMesser that "the change in policy was arbitrary not onlyforKansasCity but forall, locations,"thought that thenew program had at least the advantage of providing dis-counts for additional products.However,he wrote, "Weare currently trying to gain exemption for [sic]the newpolicy and return to plant sales of insulation."Evidentlynothing ever came of any such request for exemptionthat Hansen may have made.On 17August, Steward Noland filed a grievance aboutthe new plan,calling it "a lessening of an employee ben-efit" and a"break from a -longstanding past practice,"but it was eventually withdrawn and the underlyingcharge here was filed.PersonnelManager Browne testified that, in additionto the change from a "store" concept in 1977, the onlyother modification of significance in the employee salesarea occurred in the late 1970s, when Respondentstopped selling scrap insulation to employees at a-penny-a-square-foot and raised the price to the manufacturedcost.Therewas no advance discussion of the changewith the Union.Under the direct sales program in effect until 1985,there were at the Fairfax plant in 1984 total insulationsales to employees amounting to $36,824.63; this includedpossible sales not only to about 930 Fairfax plant andclerical employees but also to,roughly, 200 employees insmaller Owens-Corning facilities in the Kansas City area.Totallabor costs in 1984 at the Fairfax plant, includingfringes, premiums,and taxes, ran about"35 plus" milliondollars. In 1985,up to 12 August,$29,605.61 in insulationsales had been made;labor costs for that entire yearwere about "34 and a half" million.Steward Noland testified that he went through thenew procedure in January 1986,buying insulation "onsale" at a local store for"somewhere in the vicinity of$11.00 a roll" for 37 rolls.About a week after filing forreimbursementinToledo,he received his 20-percentrebate of about $85. A price list given to Business AgentMesser showing the cost to employees of various itemsas of the last days of sales under the old program showsthat Respondent's cost to employees for the same prod-uct at that time was $5.75 per roll.If we were to assume that, like Noland in 1986, eachemployee who purchased insulation in 1984 bought 37rollsat $5.75apiece(or $212.75) it would mean thatsome 173 employees(the distributionbetween union-rep-resented and unrepresented purchasers is unknown) par-ticipated in the program ($36,824= $212.75 = 173) andthat each saved$112.85 by buying their insulation before12August 1985.(37 x $11 = $407 less 20 percent($81.40)= $325.60;37 x $5.75 = $212.75; $325.60 -$212.75= $112.85.)Ithardly needbe said that thenumber of purchases and the amounts purchased couldhave varied significantly from this supposition. OWENS-CORNING FIBERGLAS613II.DISCUSSIONAND CONCLUSIONSThe statutoryinjunction in Section 8(aX5) requiring anemployer to "bargain collectively"with the representa-tives of his employees means,according to Section 8(d),that he must"confer in good faith with respect to wages,hours,and other terms and conditions of employment..."Collective-bargaining agreements do not neces-sarily reflect all the terms and conditions of employmentthat may impose,by virtue ofSection 8(aX5) of the Act,a bargaining obligation on employers to the unions thatrepresent their employees.If, of course,a specific benefitis spelled out in the contract, an employer normally maynot modify or rescind that term without the express con-sent of the union.But the Board and the courts have alsorecognized that the parties may adopt an employmentpractice that becomes so integrated into the bargainingrelationship as "wages,hours,and other terms and condi-tions of employment"that even though they may not becontractually bound to adhere to it,neither may one ofthem simply choose to revise or omit it without at leastbargaining with the other party in good faith about theproposed alteration in the practice.E.g.,Radio ElectricServiceCo.,278 NLRB531 (1986) (unilateral discontinu-ance of Christmas bonus);Gulf Refining & MarketingCo., 238 NLRB 129, 132 (1978) (employee discount pro-gram a mandatory subject of bargaining);Master Slack,230 NLRB 1054,1055(1977) (change in employer's priorpractice of allowingemployees to purchase and lay awayitsgoods through its outlet store adversely affected "abenefit whichaccrued to employees out of their employ-ment relationship").7There canbe little doubt that the existence of a pro-gram more than a quarter-century oldunder which em-ployees received the benefit of purchasing materials at asubstantial discount could constitute such a prevailingterm of employment,8 and that before Respondent couldmodify theprogram,itmight be compelled,by doctrinewhose validityis not in doubt,to give the Union an op-portunityto discuss the proposed change,with an eye toconvincingthe employerto leave it untouched or at leastto offering suggestions to make the change more palata-ble.E.g.,NLRB v. Katz,369 U.S. 736 (1962);NLRB v.Central Illinois Public Service Co.,324 F.2d 916 (7th Cir.1963) (employer unlawfully unilaterally terminated extra-contractual 33-1/3-percent gas discount given to union-ized employeesfor 36 years,thus affecting fewer thanhalf of his employees by charging them $48 on averagemore for gas).Respondent does not take direct issue with any of theforegoing.Itsfirst argument on brief,"The EmployeePurchase Plan is not aMandatory Subject forBargainingin the Circumstances of this Case,"is premised on the as-sertion that "since at least 1962 the Company has re-' In a bargaining agreement, the parties may explicitly agree that thereare no cognizable terms or conditions of employment not specificallymentioned therein, or that the employer is not required to bargain aboutany such matters.That is not the case here. The contract does contain a"management functions"clause,but I find nothing in it remotely touch-ing on the subject at hand, and Respondent makes no contention on briefrelying on the clause.s Personnel Manager Browne testified that the employee"store" hadbeen in operation even before 1959, when he first arrived in Kansas City.tained unfettered discretion with respect to the operationof the employee purchaseplan,includingthe items of-fered for sale, the way in which sales are handled, andthe price of the items sold." Respondent concludes fromthis, and the fact that the program was never "the sub-ject of negotiation or of any request by the Union fordiscussions,"that the administration of the program wasintended to "be left to the discretion of the Company."There are two answers to this contention. One is thatthe record fails to show that the Union did not, in fact,seek an opportunity to bargain about any changes inthesematters in the past, but merely shows that therewas no bargaining. The other is that the historicalchangeswere not thesame as this one,and it is reasona-ble to assume that a union's desire to negotiate will un-derstandably be based on the particular facts of a case indecidingwhether topressfor achance to bargain; nooverall waiver can be inferred from such circumstances.NLRB it Miller Brewing Co.,408 F.2d 12, 15 (9th Cir.1969).9The second contention made by Respondent is that theUnion waived its right to bargain about the change. Formany years, the Board has taken the position that if aunion receives timely notice of a proposed bargainablechange in a term of employment,and fails to request theopportunity to bargain, the union has "waived" thatright (or "acquiesced in" the change). This is so nomatter how vociferously the Union objects to thechange, or even if it files an unfair labor practice charge;itmust also make clear to the employer its desire to bar-gain aboutthe proposed new condition.American Bus-lines,164NLRB 1055 (1967);Kentron of Hawaii,214NLRB 834 (1974);TalbertMfg.,264 NLRB 1051 (1982).As Business Agent Messer conceded, that did nothappen here. Messer learned of the new program, to gointo effect on 12 August, on the morning of 6 August;thatwould ordinarily be considered sufficient time forbargaining to take place.But Messer did not ask to bar-gain on 6 August or at any time before 15 August. Whathe essentially did, as he acknowledged at the hearing,was to tell the plant officials that the Union was opposedto the change.The difficulties with the application of the "request-bargaining-or-waive-bargaining" principle in these cir-cumstances, however, are several. It is as true in thiscase as inhundreds of its ancestors that the right to bar-gain about a change in a mandatory subject is a statutoryone, and that any asserted claim of waiver by a unionmust be a "clear and unmistakable" one.Timken RollerBearing Co. v. NLRB,325 F.2d 746, 751 (6th Cit. 1963).9 In its ending"Summary,"Respondent's brief;for thefirst time,brings up the issue of the magnitudeof thechange in issue,but does notappear to rely on it in order to claim that the subject was not a mandato-ry one ('"This very slightimpact,whichto some extentwould be offsetby a new discount opportunityon certainadditionally available products,explains therelatively short periodof discussion for this issue").In anyevent, the hypotheticalexample previously given suggests that theAugustchange musthave involveda substantial amount ofmoney for asignificantnumber of people. Cf.Radio Electric ServiceCo., supra (Christ-mas bonus);Pbletti's Restaurant,261 NLRB 313, 317 fn. 16 (1982) (elimi-nationof free desserts),KayFriesInc.,265 NLRB 1077 (1982) (institu-tion of it proof requirement for funeralleave). 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe record here shows, however,thatwhen Messerbegan to protest the news imparted to him on 6 Augustby Browne,he was cut short when the managers made itinstantaneously clear that they were powerless to ignorethe marching orders from Toledo.Hearing this, it wouldbe understandable that Messer would not make a plainlybootless effort to "bargain"with those powerless to bar-gain.'itmay be asked,however, if Messer wanted to bar-gain,and those who were capable of bargaining could befound in Toledo,why did Messer not contact Toledo.As shown above, Messer apparently did have bargain-ing on his mind,certainly by the time he wrote his 15August letter to Hansen("We would like to, meet withthe appropriate Corporate officials to discuss the futureof this issue before proceeding in any other direc-tion").10But a preliminary question arises whetherHansen unlawfully frustrated the bargaining process byasserting his impotency to bargain on 6 August.It seems to me that if the Kansas City plant was itselfthe "employer" with whom the Union had its collective-bargaining relationship,itsmanagement had, as a matterof law,the authority,to reject the new program as ap-plied to the Fairfax plant,and management's position"that there was really nothing that could be done"would have been,an improper response to Messer's pro-test and an. exculpation of his failure to specifically re-quest bargaining.SeePenntechPapers v.NLRB,706 F.2d18, 27(1st Cir.1983).The question is not as clear as onemight suppose it to be.The agreement,as shown,ismade between the Unionsand "the Owens-Corning Fiberglas Corporation, Wyan-dotte County,Kansas."What that designationsignifies isnot clear.I doubt that there is a corporation so named,or a division of Owens-Corning'so styled.The signatureblock(unsigned in the copy in evidence) simply reads"Owens-Corning Fiberglas Corporation." The fact thatthe unit description in the contract contains no geo-graphic or divisional limitation suggests that it must per-tain only to that part of Owens-Corning that is located in"Wyandotte County" (clearly, the parties did not intendto cover"all production and maintenance employees andallother employees of the Company" throughout theNation), and yet the record shows that there is a "NorthKansasCity" facility,aswell as several other Owens-Corning operations in the area,which are not regardedas being within the scope of the agreement.In the end,however, I conclude that the contracting"employer"is the corporation and not just the Fairfaxplant.Various provisions in, the agreement(e.g.,art.6(30)) sound like delegations of authority to the plantmanager,which would be unnecessary if the plant man-ager exercised independent control over the administra-tionof the contract; and therebeing, sofar as the record10 Browne testifiedthat at everyset of negotiations in the past repre-sentativesfrom the"corporate and industrial relations department" inToledo wouldcome to KansasCity toserve as"chiefspokesmen orspokesmen for negotiations."Messer had been an alternate steward and asteward in 1981 and 1984,but he was "really not privy to too much ofthe discussions at that point."Whether thismeans he was unaware-of thepresence ofthe Toledoemployees is unclear.shows, only one corporate entity, it would seem that itwould have to be the party-employer."Other principles of law govern here and, I think,excuse the Union's failure to pursue to Toledo an effortto bargain about the new program.The 8(d) obligationto confer in good faith has repeatedly been construed toobligate both parties"to enter into discussion with anopen and fair mind,and a sincere purpose to find a. basisof agreement,"Globe Cotton Mills v. NLRB,103 F.2d 91,94 (5th Cir. 1939), and to "honestly attempt to reach anaccord,"Steelworkers of America v. NLRB,390 F.2d 846,850 (D.C. Cir. 1967). The Supreme Court has termed the"essential" ingredient of bargaining"the serious intent toadjust differences and to reach an acceptable commonground,"NLRB v. Insurance Agents,361 U.S. 477, 485(1960). InIntersystemsDesignCorp.,278NLRB ' 759(1986),quotingCiba-GeigyPharmaceuticals Division, 264NLRB 1013, 1017 (1982), the Board has recently reiterat-ed that if the employer "has no intention of changing itsmind,then the notice is nothing more than informing theunionofa faitaccompli."An employer is obviously entitled to fully develop, aproposal before presenting it to a union.Lemon Tree,231NLRB 1168, 1176 fn. 35 (1977);Lange Co.,222 NLRB558, 563 (1976). That decision, however, may not, underSection 8(aX5), be a "final one," J.P. Stevens & Co.,239NLRB 738, 749 (1978} because the law requires "the se-rious intent to adjust differences,",InsuranceAgents,supra,it' "enjoins an employer who has made such a de-cision to retain sufficient flexibility of purpose as to bereceptive to union arguments and counterproposalswhich may result in a rescission or modification of theplan." Ibid.In the present case,it appears to me that Re-spondent had gone so far in implementing this programby 6 August that it was, to all intents and purposes, a faitaccompli.Personnel Manager Browne testified that he first heardthat such a change was in contemplation when he attend-ed a personnel managers conference in 1984;his failureto make mention of it then to the Union cannot be fault-ed on the assumption that the program was simply underconsideration at that time.'2But the record shows that11 The namedRespondentin the charge and the complaint is "Owens-Corning FiberglasCorporation," which isalleged as,and admitted to be,"a corporation with an office and place of business in Kansas City,Kansas "12 Browne gave two seemingly conflicting explanations of the basicreason for the change.At first,he testified (and Messer confirmed) thathe told theUnion on 6 August thatwhere it emanated from basically was out of the sales and marketingarea in regard to complaintsfromcustomers,particularly retail cus-tomers about our practices in the various plants of selling at a lowerpuce and the entry into the marketplace of material at a price belowwhat the retailers were able to sell it for.When asked on cross-examination about the "inforn ation" regarding thechange given to him at the managers conference,however,Browne re-plied:The only thing I can tell you that iswhatstuck in my mind as aresult of it was that our people had always had trouble getting tubshowers, for example. . . . And they weretrying to open things upso that employees could have access to the more popular items con-taining glass fibersproducedby Owens-Corning. OWENS-CORNING FIBERGLAS615by 6 August the new program was so completely set inplace that modification or rescission of it as a result ofdiscussion with a union seemed totally divorced from re-ality.The printed letter dated 30 July 1985 (numbered "OC-42-2-R2") sent to all Owens-Corning managers flatlyand unequivocally announced that "[a] new EmployeePurchase Program (EPP) for company products beginsAugust 12." It went on to declare that active and retiredemployees "will be reimbursed" various amounts forspecified items and that requests for a certain item "mustbe approved by the EPP Administrator in Toledo, OH,prior to purchase."The letter then summarized the procedure to be fol-lowed in order for employees to participate in the pro-gram, and assigned responsibility for local administrationof the program to eight named managerial categories.Thereafter,itstated that reimbursement applications,flyers,and acover letter "will be" distributed to the re-sponsiblemanagersand supervisors during the week of SAugust. The letter went on to discuss the publicity plans:"Retirees will be informed of the program through an ar-ticle in the August issue ofDialog.Articles about theprogram will alsoappear inthe August 9 issue ofTowerNewsand the August and September issues of plant anddivision publications."The printed three-copy reimbursement application("OC-14444") is carefully designed to accommodate nec-essary information. The reverse side of the employee'scopy describes in detail how the program works. Under"General Information," the following statement appears:"The program begins August 12 and rebates will not begiven for purchases made before this date."Given the foregoing obviously well-deliberated prepa-ration for the program to commence on 12 August, it isimpossible to conceive that a 6 August request by Messerfor bargaining could have slowed the momentum of theprogram. Everything was locked in-prices, procedure,and administration.Many copies of the application, per-haps thousands, had unquestionably been printed by 6August and were very probably already in the mail,along with the flyers and cover letters, to the local ad-ministrators. Surely, the article which "will . . . appear"in the 9 August issue ofTower Newshad already beenprinted, if not, indeed, circulated; and the same is prob-ably true of the pertinent article in the August issue ofDialog.As counsel for the General Counsel points out onbrief, the bargaining obligation refers to the opportunityfor "meaningful bargaining." SeeFirstNationalMainte-nance Corp. v. NLRB,452 U.S. 666, 682 (1981) ("in ameaningful manner and at a meaningful time"). InFirchBaking Co. v. NLRB,479 F.2d 732, 736 (2d Cir. 1973),the court said that the employer has "[a] basic duty ofallowing adequate time and opportunity for reasonablediscussion of the essential details of its offer." But whenan employer has committed itself to a change in employ-ment conditions as emphatically as this employer had by6 August, it is safe to say that no amount of discussionbetween then and 12 August could have altered its deci-sion.Even inNLRBv.Sherwin-Williams Co.,714 F.2d 1095,1102 (11th Cir.1983),where the court disagreed with theBoard(260 NLRB 1321 (1982))that the changed condi-tionwas an accomplishedfact,the court neverthelessrecognized that an employer's decision can be "so abso-lute as to preclude any possibility of bargaining on theissue of [the changed condition]."In my view,it is a fairjudgment that Respondent had placed itself in preciselythat position.Indeed,Respondent seems to accept thepoint when it states on brief,"Giventhat the program isadministeredout of Toledo for allcorporate employees,it is unlikelythateither theUnion orlocalmanagementthought the chances good for a modificationof the pro-gram for KansasCity."But the issue is that had Re-spondent not locked itself into the programbefore it firstnotified the Union,chanceswould havebeen infinitelybetter for effectivecollectivebargainingnot only forKansasCity but for thewhole corporation.13Finally,Respondent argues that the parties"did dis-cuss the intended program change on August 6 in ad-vance of implementation."Although Messer testified thatthere was a"lengthy discussion" of thematterthat day,he later credibly explained that it amounted to Hansengiving a summaryof thenew plan,the Union'sprotestthat"we didn't like it," and management's stated positionthat"itwas sent to them fromabove,meaning Toledo,and that there was really nothing that could be done."Respondent also notes in the "Summary"section of itsbrief thatthe change was implemented for "reasons unre-lated to the bargaining unit and unrelated to issues thatcouldbe addressedby bargaining in the unit (i.e., thechange was madedue to thecomplaints of retailers whowere buying and sellingthe Company'sproducts)." Itshould be pointed out that this parenthetical explanationwas given by Browne, who was unspecific about thesourceof suchan explanation at the personnel managersmeeting the yearbefore;furthermore,as set out supra,on cross-examination Browne testified that the "onlything"that "stuck in [his]mind"as an explanation of thechangewas that the Company was "trying to openthings up" so that employeescould haveaccess to themore popular items produced by Respondent.In either event, there appears to be much that was bar-gainable: the prices,the time and amount limitations forpurchases,and what Messer called in his 15 August letterthe "cumbersome reimbursement procedure"entailed inobtaining a rebate-all were susceptible to modification.In accordancewiththe foregoing,I conclude that Re-spondent violated Section 8(a)(5) in these circumstances.Normally,as Respondent points out,6 days may be con-sidered an adequateopportunityfor a union to ask for13As indicated above,inMesser's 15 August letter to Hansen, heasked lo "meet with the appropriate Corporate officials to discuss thefuture of this issue before proceeding in any other direction." Hansen'sreply, dated 11 days later,ignoredMesser's request to meet with Han-sen'a appropriate superiors,saying supply, "We are currently trying togain exemption for the new policy and return to plant sales of insula-tion."The record is silent as to what effort Hansen made toward thatend. It seems quite improbable that Respondent would have agreed toexempt from the newly instituted program a bargaining unit which con-stituted perhaps 4 percent of its entire work force throughout the coun-try 616DECISIONSOF NATIONAL LABOR RELATIONS BOARDbargaining and present its arguments.A review of thecases shows that they generally involve issues in whichrescission or modificationof theproposed change is areasonable and rather easily accomplished alternative.See, e.g.,Medicenter Mid-South Hospital,221 NLRB 670(1975);Holiday Inn Central,181 NLRB 997 (1970). This,however,isone of those cases in which the evidenceconvinces that Respondent had traveled so far down theroad to consummation of its elaborate plan before it gavenotification to the Union thatbargainingwould havebeena wholly emptygesture.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section2(2), (6), and (7) of theAct.2.TheCharging Party is a labor organization withinthe meaning of Section2(5) of the Act.3.By, about 12 August 1985, instituting modificationsin its employee purchase plan at its Fairfax plant inKansasCity,Kansas,without affording the ChargingParty an appropriate opportunity to bargain,Respondentviolated Section 8(a)(5) and (1) of the Act.4.The aforesaidunfair labor practice affects commercewithin the meaning of Section2(6) and (7) of the Act.THE REMEDYThe first appropriate remedy for Respondent's failureto bargain appropriately about the change in the employ-ee purchase program is to require reinstitution of theformer program at the Fairfax plant for the benefit of theemployees represented by Local Union No. 1. Common-ly, this remedy envisions allowing Respondent to there-after reinstate the new program if, after bargaining ingood faith, it has not been otherwise persuaded by theUnion. E.g.,Fibreboard Paper Products Corp. v.NLRB,379 U.S. 203, 215-216 (1964).On the facts of this case, however, I believe that suchan order requires some supplementation,unless the bar-gaining so ordered simply amount to no more than acharade. Accordingly, I recommend that Respondent berequired to reinstitute its former program for the benefitof its employees represented by Local Union No. 1 for aperiod of 6 months,afterwhich,if Respondent wishes, itmay bargain with the Union about the application of thenew program to such employees. If good-faith bargain-ing does not convince Respondent to continue the oldprogram for such employees, it may then make the newone applicable to those employees.In addition, Respondent should be required to reim-burse all employees representedby Local Union No. 1for any monetary losses they suffered since 12 August1985 as a result of being required to purchase insulationunder the new program instead of the old one, with in-terest as set forth inFlorida Steel Corp.,231 NLRB 651(1977).Finally, f recommend entry of the customary cease-and-desist order and posting of the traditional notices.On these findings of fact and conclusionsof law andon the entire record,I issue thefollowingrecommend-ed14ORDERThe Respondent, Owens-Corning Fiberglas Corpora-tion,Toledo, Ohio, its officers, agents, successors, andassigns, shall1.Cease and desist from(a)Failing to bargain in good faith with InsulationProductionWorkers Local Union No. 1 (the Union) asthe exclusive representative of its employees in the ap-propriate bargaining unit about substantial changes in theemployee purchase program at the Fairfax plant inKansasCity,Kansas.(b) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therightsguaranteedthem by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a) 'Reinstatefor a period of 6 months for the benefitof its employees represented by the Union the employeepurchase program in existence until 12 August 1985, andmake whole the union-represented employees for anylosses suffered by them, in the manner set forth in thesection above entitled "The Remedy."(b) If Respondent desires thereafter to apply the post-12 August employee purchase program to the union-rep-resented employees, bargain in good faith with the Unionas the exclusive bargaining representative of Respond-ent's employees in the appropriate unit.(c)Preserve and, on request, make available to theBoard or its agents for examination and copying,all pay-roll records, social security payment records, timecards,personnelrecords and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d) Post at its Fairfax plant in Kansas City,Kansas,copies of the attached notice marked "Appendix."15Copies of the notice, on forms provided by the RegionalDirector for Region 17, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receiptand maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered byanyothermaterial.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.14 If no exceptions are filed as providedby Sec 102.46of the Board'sRules and Regulations,the findings,conclusions, and recommendedOrdershall,as providedin Sec.102.48 of theRules,be adopted by theBoard and all objectionsto them shall be deemedwaived for all pur-poses.is If thisOrderis enforcedby a judgment of a United States court ofappeals,the words in thenotice reading"Posted by Order of the Nation-al Labor Relations Board"shall read"Posted Pursuant to a Judgment ofthe UnitedStatesCourt of AppealsEnforcingan Order of theNationalLabor RelationsBoard."